 TEXAS-ZINC MINERALS CORPORATION603Washington news bureau and his staff, the business, food and studentcorrespondents, and all other employees, supervisors, and guards asdefined in the Act[Text of Direction of Election omitted from publication ]Texas-Zinc Minerals Corporation IandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case No 20-RC-3851Feb-ruary 11, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Magor, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed 2Briefs were submitted by the Petitioner, in behalf of itself andthe Joint Intervenors,' by the Employer, and by the Navajo Tribeof Indians 4The Board has fully considered the briefs and the entirerecord in this case, and finds1The Navajo Tribe intervened for the sole purpose of movingto dismiss the petitionThe principal issues presented are whetherthe Act applies to a plant located on the Navajo Indian reservation,and if the Act does apply, whether the Board should assert jurisdic-tion over such a facilityThe Employer is a corporation which operates a uranium concen-trate mill at Mexican Hat, UtahPursuant to a contract with theAtomic Energy Commission, the Employer annually ships over$5,000,000 worth of uranium concentrate to the A E C in Colorado.The Employer's operations are subject to the security regulations ofthe A E C , and the Employer may not sell its product to a thirdperson without the consent of the A E CAll the land occupied bythe mill is located on the Navajo reservation and leased to the Em-ployer by the, Navajo TribeOf the 87 employees in the requestedunit, 47 are members of the Tribe and 40 are not IndianThe Navajoreservation is comprised of contiguous tracts of land lying in theStates of Arizona, New Mexico, and Utah, occupies 25,000 square3 The name of the Employer appears as corrected at the hearingZ The parties' requests for oral argument are denied,as the record and the briefs adequately present theissues andthe positions of the partiess The International Union of Operating Engineers, AFL-CIO, and the InternationalHodearriers, Building and Common Laborers Union of America, AFL-CIO, intervenedjointly on the basis of a showing of interest4 The Navajo Tribe of Indians is hereafter referred to as the Navajo Tribe126 NLRB No 70 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDmiles, an area equivalent to that of the State of West Virginia; and isinhabited by about 87,000 Indians.Over a year before the instant petition was filed, the Petitioner 5and one of the Joint Intervenors 6 filed petitions for an election amongemployees of the Employer.On April 2, 1958, a consent election wasconducted off the reservation.The chairman of the Navajo Tribe'sgoverning body immediately protested to the Employer and the Peti-tioner, claiming that the election was a nullity. In May 1958, whilethe results of the election were still inconclusive, both petitions werewithdrawn with the approval of the Regional Director.During thesummer of 1958, the Navajo Tribe's Advisory Committee held hear-ings at which representatives of unions and management testified withrespect to the advantages and disadvantages of unions.August 26,1958, the Tribal Council approved a resolution 7 which provides inpart :... It shall be unlawful for any person to solicit for member-ships in or to conduct any other incident or adjunct of unioniza-tion activities on the Navajo Indian reservation... ... . Any Indian who shall knowingly . . . violate . . . this reso-lution . . . shall be sentenced to labor for a period . . . not toexceed 30 days....Any non-Indian who shall knowingly . . . violate . .. thisresolution . . . shall be excluded from Navajo Tribal land. .. .The instant petition was tiled May 12, 1959, and the Navajo Tribe,as a special Intervenor, is the sole party herein to oppose the direc-tion of an election.It is well established that the Indian tribes in America are deemedto have many of the attributes of a nation.Thus, although theirexternal sovereignty has been extinguished, their internal sovereigntyispreserved except where limited by treaty or Act of Congress.11The Navajo Tribe contends that it retains broad powers of self-government under its treaty s with the United States and that theAct does not evince a congressional purpose to supersede tribal author-ity over labor relations on the reservation.8 Case No 20-RC-3469, filed January 14, 19586 Case No. 20-RC-3540, filed April 9, 1958.4 This resolution was submitted to the Commissioner of Indian Affairs of the Depart-ment of the InteriorA memorandum to the Conimisrioner from the Assistant Solicitorfor Indian Legal Activities of the Department of the Interior was admitted in evidence.It states that the law does not require the Commissioner to approve or disapprove theresolution9 See Department of the Interior, The Federal Indian Law (1958), p 3989Treaty of June 1, 1868, 15 Stat 667Article II of this treaty statesThe United States agrees that [the Reservation] .shall be, and the same ishereby, set apart for the ..Navajo Tribe,andtheUnited States agreesthat no persons except.such employees of the government,or of the Indians,as may be authorized to enter upon Indian reservations in discharge of duties im- TEXAS-ZINC MINERALS CORPORATION605In J.R. Simplot Company, d/b/a Simplot Fertilizer Company,10the Board directed an election among the Indian and non-Indianemployees of a plant located on a reservation of the Shoshone-BannockTribes.The Navajo Tribe would distinguish that case on the groundthat the Shoshone-Bannock Tribes, unlike the Navajos, have adopteda constitution under the Wheeler-Howard Act." The constitution andbylaws of the Shoshone-Bannock 'Tribes provide that the governingbody of their reservation shall exercise certain powers-.. , subject to any limitations imposed by the statutes or theConstitution of the United States . . . .In effect, the Navajo Tribe argues that this provision conferred juris-diction on the Board in theSimplotcase and thatSimplotis thereforeinapposite.We are not persuaded by this line of argument; for, ifthe Board possessed jurisdiction inSimplot,it did so by virtue of theAct and not by virtue of tribal legislation.Nevertheless, in light ofthe importance and novelty of the issues raised by the Navajo Tribe,we have decided to reappraise the finding inSimplotthat the Boardhas, and should exercise, statutory jurisdiction over a commercialenterprise on an Indian reservation.The Navajo Tribe contends that the instant case does not involvea question "affecting commerce" as that term is used in Section9(c) (1), and defined in Section 2(6) and (7) of the Act. Section2(6) of the Act, which defines "commerce," does not mention com-merce "with the Indian Tribes." Since Section 2(6) is fashionedafter the "Commerce Clause" in article I, section 8, of the FederalConstitution, which does refer to commerce "with the Indian Tribes,"it is argued that the failure to make such a reference in Section 2(6)evinces a congressional purpose to exclude such commerce. In sup-port of this interpretation of the Act, the Navajo Tribe cites theSupreme Court doctrine ofElk v. Wilkins. 12That case contains thefollowing dictum :...General acts of Congress did not apply to the Indians, unlessso expressed as to clearly manifest an intention to include them.posed by law,or the orders of the President,shall ever be permitted to pass over,settle upon, or reside in, the territory described in this article.[Emphasis added.]SeeWilliams v.Lee, 358 U S 217, 221-222 (1959), in which the Supreme Court con-strued this treaty to mean that". . .the internal affairs of the Indians remained ex-clusively within the jurisdiction of whatever tribal government existed."10 100 NLRB 771, 107 NLRB 1211"The Wheeler-Howard Act providesin part :Any Indian tribe.shall have the right to org,inize for its common welfare, andmay adopt an appropriate constitution and bylaws . . . . Act of June 18, 1934, 48Stat. 987, 25 U S.C.A. Sec. 476.-112 U.S. 94,100 (1884). 606DECISIONSOF NATIONALLABOR RELATIONS BOARDIn addition, the Navajo Tribe contends that, if the Act were inter-preted to apply to Indian reservations, it would conflict with the actof Congress defining the purview of the Commissioner of IndianAffairs.That statute, which was in force at the time the Wagner Actwas passed,states :The Commissioner of Indian Affairs shall . . . have the man-agement of all matters arising out of Indianrelations.13The above contentions merit, and have been afforded, careful studyand consideration.We believe, however, that a contrary result issupported by the weight of authority.Section 2(6) of the Act defines "commerce,"inter alia,as... trade, traffic, commerce, transportation, or communicationamong the several States... .Since the substantial shipments of uranium concentrate from theEmployer's mill cross the Utah and Colorado lines, there is no doubtthat these shipments literally constitute "commerce."Thus, althoughlocated on an Indian reservation, the Employer's milling operationwould clearly appear toaffect"commerce" as that term is defined inthe Act.We perceive no valid basis for reading the Act to exclude from itscoverage Indians orIndianreservations as a class.It is well estab-lished that Congress incorporated into the Act the full sweep of itscommerce powers under the Constitution.The Supreme Court hasheld, for example, that the language of the Act-.. . evidences the intention of Congress to exercise whateverpower is constitutionally given to it to regulate commerce. ...14Where, under similar Federal statutes, Congress has legislated con-cerning a particular field of major national policy and where thereach of the statute is defined in sweeping language, the courts haveheld thatIndians andIndian reservations, although not specificallymentioned,are contemplatedwith statutory coverage.15Thus, in'3 See Rev. Stat.Sec. 463,25 U S C.A. Sec 2isN.L R B. v. Fainblatt,at al.,306 U S. 601, 607(1939) ;see alsoAmalgamatedAsso-ciation of Street, etc.,Employees of America,at al. v.Wisconsin Employment RelationsBoard,340 U.S 383,391 (1951) ,Polish National Alliance of the United States of NorthAmerica v.N L.R.B.,322 US.643, 647(1944) ;FloridanHotel of Tampa,Inc.,124NLRB 261.asWe note that the solicitor of the Department of the Interior has expressed theopinion that the dictum ofElk v. Wilkins,supra,was intended to apply only where astatute would affect the Indians adversely.Pursuant to this theory, the solicitor hasexpressed the view that Indians are entitled to the benefits of the Social Security Actand that the Federal Wage and Hour Act applies to certain Indian tribal enterprises.Op. Sol I D., M. 29999, November 28, 1938, Op Sol I D, April 22, 1936 Similarly,we believe that employees should not be deprived of the protection of Section 7 of theAct because they are of Indian ancestry, or because the commercial enterprise which pro-vides their employment is located on an Indian reservation.It appears in this case thatthere is compliance with the Social Security Act and the Internal Revenue Code on the.Navajo reservation,and that members of the tribe may vote in congressional elections. TEXAS-ZINC MINERALS CORPORATION607Superintendent v. Com,imiss-ioner of Internal Revenwe,lsthe Federalincome tax law was held to apply to certain income of a Creek Indian.There, the theory of theElk v. Wilkinscase was urged as ground forexcluding Indians from coverage of that law.However, the SupremeCourt found to the contrary, relying on the broad scope of thestatutory references to "every individual" and income derived "fromany source whatever."Similarly, the United States Court of Appealsfor the Second Circuit referred to the broad statutory coverage of"every male citizen" in holding that the Selective Service Act appliedto an Iroquois Indian."In view of all of the foregoing, we are constrained to conclude thatthe Act applies to commercial enterprises operating on an Indianreservation, and particularly to the Employer in this case.As in ouropinion the requisite legal jurisdiction of the Board exists under theAct, we can perceive no validity in the further contention that theBoard should nevertheless decline to assert its jurisdiction here.TheEmployer's operations, which plainly have a substantial impact oninterstate commerce and the national defense," meet the requirementsof the Board's jurisdictional standards.We have considered therelevant pronouncements of the Congress, the Department of the In-terior, and the courts, and we discern no Federal policy encouragingIndian self-government with which an exercise of jurisdiction hereinwould be at variance.Nor do we believe that the Tribal labor rela-tions resolution and the implied threats stemming therefrom can begrounds for depriving the Employer's employees of their rights underthe Act.Accordingly, we find that the Employer's operations affectcommerce within the meaning of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find that all production, maintenance, transportation andservice-station attendant employees of the Employer at its MexicanHat, Utah, operations, excluding all office clerical employees, dormi-tory employees, metallurgical and chemical laboratory employees,technical employees, professional employees, watchmen, guards, andsupervisors as defined in the Act, constitute a unit appropriate for theIs 295 U.S 418 (1935)17Ex Parte Green,123 F. 2d 862 (CA. 2, 1941), cert. denied 316 U.S. 668Is SeeReady Mixed Concrete &Materials,Inc.,122 NLRB318,Siemens Mailing Service,122 NLRB 81, Member Jenkins concurring specially. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining within the meaning of Section 9(b)of the Act.19[Text of Direction of Election 20 omitted from publication.]MEMBERS RODGERS and JENKINS, dissenting :We dissent because in our view the National Labor Relations Boarddoes not have jurisdiction over the Employer in this case.19The unit was stipulated by the partiesquirement that the Employer enter intocollectivebargaining as to its operations on theNavajo reservation would in effect require the Employer to violate the tribal labor rela-tions resolution , and (2) such it violation of Navajo law would entitle the Navajo Tribeto cancel the Employer's lease and shut down the Employer's operations on the reserva-tionAs to (2), the Employer adverts to paragraph 14 of its lease from the NavajoTribe,which providesThe lessee further agrees that it will not use or permit to be used any part ofsaid premises for any unlawful conduct or purposes whatsoever; .,and that anyviolation of this clause by the lessee or with its knowledge, shall render this leasevoidable at the option of the lessorIn light of these facts,the Employer requests that the Board stay any order directingan election pending a final judicial determination of the Board's jurisdiction hereinWhether or not the lease can be terminated by the Navajo Tribe on a theory that "un-lawful conduct" was committed by the Employer in violation of the tribal resolutions(which areclearly contrary to statutory law underthe Act),isa matter outside thepurview of a representation proceedingWhether or not the Board stays its electionorder would not affect such rights,as exist,of the Employer or any of the parties toproceed in the courts concerning any matter directly or indirectly involved hereinSince such a stay would be contrary to the Board's consistent practice and would, in ouropinion, serve no useful purpose, the Employer's request is denied.Cecil J. Daggett,George Kruft,Joe W. King,Lewis Carriere,William Rote,Paul Ecenia,W. F. Trent, and Roy Kruft d/b/aAllied Chain Link Fence CompanyandShopmen's Local 694of the International Association of Bridge,Structural andOrnamental Iron Workers,AFL-CIO.Case No. 23-CA-856.1February 12, 1960DECISION AND ORDEROn August 14, 1959, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report, andsupporting briefs.1The original case number-39-CA-856-has been amended to reflect a recent changein the numerical designation of cases from the Board's regional office in Houston,Texas.126 NLRB No. 74.